                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           EDWARD VINCENT RAY, JR.,
                                  11                                                       Case No. 19-01247 EJD (PR)
                                                        Plaintiff,
                                  12                                                       ORDER OF DISMISSAL
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14       METCALF, et al.,
                                  15                    Defendants.
                                  16

                                  17

                                  18           Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 along with a motion for leave to proceed in forma pauperis
                                  20   (“IFP”). (Docket No. 2.) On September 3, 2019, the Court denied the IPF motion under
                                  21   28 U.S.C. § 1915(g) because Plaintiff had three or more prior dismissals and was not under
                                  22   imminent danger of serious physical injury at the time of the filing of the action. (Docket
                                  23   No. 3.) Plaintiff was directed to pay the full filing fee no later than fourteen days from the
                                  24   date the order was filed, i.e., no later than September 17, 2019, or face dismissal. (Id. at 4-
                                  25   5.) The deadline has since passed, and Plaintiff has failed to pay the filing fee.
                                  26   Accordingly, this matter is DISMISSED for failure to pay the filing fee.1
                                  27
                                       1
                                  28    The Court notes that Plaintiff filed an appeal which is currently pending in the Ninth
                                       Circuit. (Docket Nos. 4, 5.)
                                   1            The Clerk shall terminate any pending motions and close the file.
                                   2            IT IS SO ORDERED.
                                   3

                                   4   Dated: _____________________
                                               9/30/2019                                  ________________________
                                                                                          EDWARD J. DAVILA
                                   5
                                                                                          United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   PRO-SE\EJD\CR.19\01247Ray_dism(fee)

                                  26

                                  27

                                  28                                                  2
